Opinion by
Mb. Justice Brown,
When this case was called for argument, we directed attention to the insufficiency of appellant’s paper-book, and, on that account, were inclined to quash the appeal. We heard argument, however, thinking that, deficient as the paper-book was, we might be able to gather from it whatever would be needed to enable us to properly dispose of the appeal. This we have not been able to do. The judgment of the court below is not *491given, nor can we gather from appellant’s argument, except by-inference, what it was. There is not a single reference to it in the argument. There is no assignment of error, and we do not know of what the appellant complains. No docket entries are printed, and, if a judgment was entered by the court below, we are ignorant of its date and cannot say that the appeal was taken in time to give us jurisdiction. If there was a judgment, the court may have filed an opinion to sustain its judgment, but, if so, we know nothing of it. No intelligent report could be made of the case from the paper-book.
Appeal quashed.